Citation Nr: 0212767	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-00 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Greater Los Angeles Healthcare 
System


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment received on August 1, 1997.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to September 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 decision by a Department of 
Veterans Affairs (VA) Medical Center in Sepulveda, California 
(VAMC)  which found that the veteran did not meet the 
requirements to authorize payment for non-VA treatment on 
August 1, 1997.  A notice of disagreement was received in 
September 1997; a statement of the case dated in December 
1997 was subsequently issued, and a substantive appeal was 
received in January 1998.  The veteran initially requested an 
RO hearing, but he withdrew that request in January 1998.


FINDINGS OF FACT

1. The veteran received treatment at the emergency room of a 
community hospital on August 1, 1997.  

2. The veteran has no adjudicated service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized non-VA medical care on August 1, 1997, have 
not been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claim, the VCAA is not 
applicable.  

Factual Background

The veteran has no current adjudicated service-connected 
disabilities.  The RO indicates that he is eligible to 
receive medical care at VA facilities. 

In an August 1997 letter, the veteran stated that he was 
taken to a community hospital emergency room due to a life-
threatening ulcer condition on August 1, 1997.  He reported 
that an attempt was made to contact the VAMC to get advise, 
but such was unsuccessful.  He stated that he was transported 
from the hospital to the VAMC and that emergency surgery was 
performed upon arrival at that facility.  

With his August 1997 claim, seeking payment of medical 
expenses, the veteran provided a phone bill noting three 
phone calls at approximately 1600 hours to West Los Angeles.  
He indicated these phone calls were made in an attempt to get 
approval from the VAMC for treatment.  The veteran has stated 
that the VAMC is approximately 40 miles from his home, but 
the community hospital was approximately one mile.  

In September 1997, the RO initially denied the claims for 
payment of medical bills from the providers, as the 
appellant's status as a "veteran" had not been confirmed.  
In October 1997, the RO again responded to the providers, 
indicated that the appellant had not been granted service 
connection for the condition for which he was treated.  

Analysis

In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, three criteria must be met.  First, 
the treatment received must be for an adjudicated service-
connected disability or a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to a service-connected 
disability.  Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Third, VA or other Federal 
facilities must not have been feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a); 38 
C.F.R. § 17.120.  Failure to satisfy any one of the 
three criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Hayes v. Brown, 6 Vet. App. 66, 69 (1993).

The veteran has no adjudicated service-connected 
disabilities.  Therefore, his claim fails to satisfy the 
first criteria for award of unauthorized medical expenses at 
a private facility.  The Board notes that the medical records 
for the community hospital treatment and subsequent VA 
treatment have not been obtained.  However, as the veteran 
has no service-connected disabilities, it is not necessary to 
specifically verify the disability for which treatment was 
sought on August 1, 1997, as no such disability has been 
adjudicated as service-connected.  

It is noted that the veteran reports military service from 
January 1962 to January 1968, as well as subsequent reserve 
service, the entire period of which has not been verified.  
However, as the military service is confirmed, and the 
decision in this claim hinges on the veteran's lack of 
service-connected disabilities, further verification of the 
veteran's service is not necessary.  The Board recognizes 
that the veteran had active military service.  However, no 
disability has been awarded service-connected disability 
benefits by VA and, therefore, he is not entitled to the 
payment of the medical expenses incurred in August 1997.  

Much of the veteran's argument in the instant case concerns 
whether or not he is "connected" to the military.  The term 
"service-connected" is the VA term for a disability 
incurred in or aggravated by a veteran's military service.  
38 C.F.R. § 3.303.  The determination that the veteran has no 
service-connected disabilities does not negate that he had 
active (and reportedly reserve) military service.  The 
veteran does not contend that the disability for which he was 
treated on August 1, 1997, was incurred in or aggravated by 
his active military service.  This determination indicates 
only that no disabilities have been adjudicated as incurred 
in or aggravated by his military service.  

The Board notes that the Veterans Millennium Health Care and 
Benefits Act also provides general authority for the 
reimbursement of non-VA emergency treatment. See 38 U.S.C.A. 
§ 1725 (West Supp. 2001); Pub. L. 106-117, Title I, Subtitle 
B, § 111, 113 Stat. 1556 (1999).  However, it is noted that 
this Act was enacted on November 30, 1999, and took effect 
180 days after the date of enactment, i.e., May 29, 2000.  
Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  
The Act made no provision for reimbursement of unauthorized 
expenses incurred prior to May 29, 2000.  Moreover, VA 
regulations implementing the new statute provide an effective 
date is May 29, 2000, indicate that VA would make retroactive 
payments or reimbursements for qualifying emergency care 
furnished on or after that date.  See 66 Fed. Reg. 36,467 
(2001) (to be codified at 38 C.F.R. §§ 17.1000 et seq).

Generally, when the law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary, or if the law 
permits the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
However, Congress enacted Section 1725 with an explicit 
effective date of May 29, 2000, preventing retroactive 
application prior to that date.  Likewise, the Secretary set 
an effective date for the implementing regulations that 
clearly does not permit retroactive application to the facts 
of this case.  Revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change. See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2002); see also VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33,421 (2000).

In sum, the record shows that the legal criteria for 
entitlement to reimbursement of the unauthorized medical 
expenses in question have not been met.  The Board emphasizes 
that the legal criteria are set forth in statutory law as 
enacted by the Congress, and the Board is obligated to apply 
the law.  While the Board recognizes the veteran's active 
duty service, the fact that he served on active duty does not 
in itself render him "service-connected" for any 
disabilities.  As the record shows that there are no 
disabilities which have been service-connected pursuant to 38 
U.S.C.A. §§ 1110, 1131, there is no legal basis for 
entitlement to reimbursement of the unauthorized medical 
expenses in this case. 


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

